--------------------------------------------------------------------------------

Exhibit 10.5



ONEWATER MARINE INC.


2020 OMNIBUS INCENTIVE PLAN
 
1.           DEFINITIONS.
 
Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this OneWater Marine Inc. 2020 Omnibus Incentive
Plan, have the following meanings:
 


(a)
Administrator means the Board, unless it has delegated power to act on its
behalf to the Committee, in which case the term Administrator means the
Committee.

 


(b)
Affiliate means any corporation, partnership, limited liability company, limited
liability partnership, association, trust or other organization that, directly
or indirectly, controls, is controlled by, or is under common control with, the
Company.  For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities, by contract, or otherwise.

 


(c)
Agreement means a written or electronic document setting forth the terms of a
Stock Right delivered pursuant to the Plan in such form as the Administrator
shall approve.

 


(d)
Board means the Board of Directors of the Company.

 


(e)
Cause, with respect to any Participant (a) has the meaning in such Participant’s
employment agreement, or (b) if such Participant is not a party to an employment
agreement, it means any of the following (i) willfully damaging the property,
business, reputation or goodwill of the Company or any Affiliate; (ii)
conviction of, or plea of nolo contendere with respect to, a felony; (iii)
committing a crime of dishonesty, including theft, dishonesty, fraud or
embezzlement; (iv) willfully neglecting the duties to be performed by
Participant in connection with his employment or service with the Company or any
Affiliate which is not the result of illness or accident; (v) sexually
harassing, or discriminating against (based upon a protected classification),
any other employee of the Company or any Affiliate or creating a hostile work
environment for other employees of the Company or any Affiliate; (vi) failing
for any reason to correct, cease or otherwise alter any insubordination, failure
to comply with instructions or other act or omission that in the opinion of the
Board adversely affects the Company’s or any Affiliate’s business or operations;
or (vii) a breach of any of the material terms of Participant’s employment
agreement or any noncompetition agreement between the Participant and the
Company or any Affiliates. As to the matters listed in clauses (iv), (v), (vi)
and (vi), Cause shall exist only if Participant fails to cure (if such action,
inaction or circumstance is curable) as promptly as possible (not to exceed 10
days) following Participant’s receipt of written notice from the Company or any
affiliate describing such matter in reasonable detail; provided, however, that
if Participant has previously received written notice for a substantially
similar matter that otherwise constitutes Cause, then, even if Participant cured
the matter following the prior written notice, Participant shall not have a
right to notice and cure a second time for the substantially similar matter.

 


--------------------------------------------------------------------------------


(f)
Change in Control means the occurrence of any of the following events:

 
Ownership.  Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “Beneficial Owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities (excluding for this purpose
any such voting securities held by the Company or its Affiliates or by any
employee benefit plan of the Company) pursuant to a transaction or a series of
related transactions which the Board does not approve; or
 
Merger/Sale of Assets.  (A) A merger or consolidation of the Company whether or
not approved by the Board, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or the parent of such
corporation) more than fifty percent (50%) of the total voting power represented
by the voting securities of the Company or such surviving entity or parent of
such corporation, as the case may be, outstanding immediately after such merger
or consolidation; or (B) the sale or disposition by the Company of all or
substantially all of the Company’s assets in a transaction requiring shareholder
approval; or
 
Change in Board Composition.  A change in the composition of the Board, as a
result of which fewer than a majority of the directors are Incumbent Directors. 
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of February 7, 2020, or (B) are elected, or nominated for election,
to the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company).
 
2

--------------------------------------------------------------------------------

Provided, that if any payment or benefit payable hereunder upon or following a
Change in Control would be required to comply with the limitations of Section
409A(a)(2)(A)(v) of the Code in order to avoid an additional tax under Section
409A of the Code, such payment or benefit shall be made only if such Change in
Control constitutes a change in ownership or control of the Company, or a change
in ownership of the Company’s assets in accordance with Section 409A of the
Code.
 


(g)
Code means the United States Internal Revenue Code of 1986, as amended,
including any successor statute, regulation and guidance thereto.

 


(h)
Committee means the committee of the Board to which the Board has delegated
power to act under or pursuant to the provisions of the Plan; provided, however,
that, unless otherwise determined by the Board, the Committee shall consist
solely of two or more Qualified Members.

 


(i)
Common Stock means shares of the Company’s Class A common stock, par value $0.01
per share.

 


(j)
Company means OneWater Marine Inc., a Delaware corporation.

 


(k)
Consultant means any natural person who is an advisor or consultant who provides
bona fide services to the Company or its Affiliates, provided that such services
are not in connection with the offer or sale of securities in a capital raising
transaction, and do not directly or indirectly promote or maintain a market for
the Company’s or its Affiliates’ securities.

 


(l)
Corporate Transaction means a merger, consolidation, or sale of all or
substantially all of the Company’s assets or the acquisition of all of the
outstanding voting stock of the Company in a single transaction or a series of
related transactions by a single entity other than a transaction to merely
change the state of incorporation.

 


(m)
Disability or Disabled means permanent and total disability as defined in
Section 22(e)(3) of the Code.

 


(n)
Disqualifying Disposition has the meaning given to such term in Section 29 of
the Plan.

 


(o)
Employee means any employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate), designated by the Administrator to be eligible
to be granted one or more Stock Rights under the Plan.

 


(p)
Exchange Act means the Exchange Act of 1934, as amended.

 


(q)
Fair Market Value of a Share of Common Stock means:

 
3

--------------------------------------------------------------------------------

(1)          If the Common Stock is listed on a national securities exchange or
traded in the over‑the‑counter market and sales prices are regularly reported
for the Common Stock, the closing or, if not applicable, the last price of the
Common Stock on the composite tape or other comparable reporting system on the
applicable date and if such applicable date is not a trading day, the last
market trading day prior to such date;
 
(2)          If the Common Stock is not traded on a national securities exchange
but is traded on the over‑the‑counter market, if sales prices are not regularly
reported for the Common Stock for the trading day referred to in clause (1), and
if bid and asked prices for the Common Stock are regularly reported, the mean
between the bid and the asked price for the Common Stock at the close of trading
in the over-the-counter market on the applicable date and if such applicable
date is not a trading day, the last market trading day prior to such date; and
 
If the Common Stock is neither listed on a national securities exchange nor
traded in the over‑the‑counter market, such value as the Administrator, in good
faith, shall determine in compliance with applicable laws.
 


(r)
Incumbent Director has the meaning given to such term in Section 1(f) of the
Plan.

 


(s)
ISO means an option intended to qualify as an incentive stock option under
Section 422 of the Code.

 


(t)
Non‑Qualified Option means an option which is not intended to qualify as an ISO.

 


(u)
Option means an ISO or Non‑Qualified Option granted under the Plan.

 


(v)
Participant means an Employee, director or Consultant of the Company or an
Affiliate to whom one or more Stock Rights are granted under the Plan. As used
herein, “Participant” shall include “Participant’s Survivors” where the context
requires. A Participant must be an “employee” of the Company or any of its
parents or subsidiaries within the meaning of General Instruction A.1(a) to Form
S-8 if such individual is granted a Stock Right that may be settled in Shares.

 


(w)
Performance-Based Award means a Stock Grant or Stock-Based Award which vests
based on the attainment of written Performance Goals as set forth in Section 9
hereof.

 


(x)
Performance Goals means performance goals determined by the Administrator in its
sole discretion and set forth in an Agreement. The Administrator has the
authority to take appropriate action with respect to the Performance Goals
(including, without limitation, making adjustments to the Performance Goals or
determining the satisfaction of the Performance Goals in connection with a
Corporate Transaction) provided that any such action does not otherwise violate
the terms of the Plan.

 
4

--------------------------------------------------------------------------------


(y)
Plan means this OneWater Marine Inc. 2020 Omnibus Incentive Plan.

 


(z)
Qualified Member means a member of the Board who is (i) a “non-employee
director” within the meaning of Rule 16b-3(b)(3), and (ii) “independent” under
the listing standards or rules of the securities exchange upon which the Stock
is traded, but only to the extent such independence is required in order to take
the action at issue pursuant to such standards or rules.

 


(aa)
Rule 16b-3 means Rule 16b-3, promulgated by the SEC under Section 16 of the
Exchange Act.

 


(bb)
SAR Period has the meaning given to such term in Section 6(c)(ii) of the Plan.

 


(cc)
Securities Act means the Securities Act of 1933, as amended.

 


(dd)
Shares means shares of the Common Stock as to which Stock Rights have been or
may be granted under the Plan or any shares of capital stock into which the
Shares are changed or for which they are exchanged within the provisions of
Section 3 of the Plan.  The Shares issued under the Plan may be authorized and
unissued shares or shares held by the Company in its treasury, or both.

 


(ee)
Stock-Based Award means a grant by the Company under the Plan of an equity award
or an equity-based award, which is not an Option or a Stock Grant.

 


(ff)
Stock Grant means a grant by the Company of Shares under the Plan.

 


(gg)
Stock Right means a right to Shares or the value of Shares of the Company
granted pursuant to the Plan—an ISO, a Non-Qualified Option, a Stock Grant or a
Stock-Based Award.

 


(hh)
Substitute Award has the meaning given to such term in Section 25(f) of the
Plan.

 


(ii)
Successor Board has the meaning given to such term in Section 25(b) of the Plan.

 


(jj)
Survivor means a deceased Participant’s legal representatives and/or any person
or persons who acquired the Participant’s rights to a Stock Right by will or by
the laws of descent and distribution.

 
2.          PURPOSES OF THE PLAN.
 
The Plan is intended to encourage ownership of Shares and to provide incentive
compensation, including incentive compensation measured by reference to the
value of Shares, by Employees and directors of and certain Consultants to the
Company and its Affiliates in order to attract and retain such people, to induce
them to work for the benefit of the Company or of an Affiliate and to provide
additional incentive for them to promote the success of the Company or of an
Affiliate.  The Plan provides for the granting of ISOs, Non‑Qualified Options,
Stock Grants and Stock-Based Awards.
 
5

--------------------------------------------------------------------------------

 3.          SHARES SUBJECT TO THE PLAN.
 

(a)
The number of Shares which may be issued from time to time pursuant to this Plan
shall be ten percent (10%) of the fully diluted shares of the Company
outstanding from time to time, or the equivalent of such number of Shares after
the Administrator, in its sole discretion, has interpreted the effect of any
stock split, stock dividend, combination, recapitalization or similar
transaction in accordance with Section 25 of the Plan.

 

 (b)
Other than with respect to Substitute Awards, to the extent that a Stock-Based
Award expires or is canceled, forfeited, terminated, settled in cash, or
otherwise is settled without issuance to the Participant of the full number of
Shares to which the Stock-Based Award related, the unissued Shares will again be
available for grant under the Plan. Shares forfeited with respect to Stock
Grants and Stock-Based Awards, Shares withheld in payment of the exercise price,
or taxes relating to a Stock-Based Award, and Shares equal to the number of
Shares surrendered in payment of any exercise price, or taxes relating to a
Stock-Based Award, shall be deemed to constitute Shares not issued to the
Participant and shall be deemed to again be available for Stock-Based Awards
under the Plan; provided, however, that such shares shall not become available
for issuance hereunder if the applicable shares are withheld or surrendered
following the termination of the Plan.

 

(c)
In connection with a merger or consolidation of an entity with the Company or
the acquisition by the Company of property or stock of an entity, the Board may
grant a Stock Right in substitution for any options or other stock or
stock-based awards granted by such entity or an affiliate thereof.  Substitute
Awards may be granted on such terms as the Board deems appropriate in the
circumstances, notwithstanding any limitations contained in the Plan. 
Substitute Awards shall not count against the overall share limit set forth in
Section 3(a), except as may be required by reason of Section 422 and related
provisions of the Code.

 

(d)
Subject to the provisions of Section 25, Adjustments, the maximum number of
Shares that may be issued pursuant to the exercise of ISOs is equal to 673,777.

 
4.           ADMINISTRATION OF THE PLAN.
 
The Administrator of the Plan will be the Board, except to the extent the Board
delegates its authority to the Committee, in which case the Committee shall be
the Administrator.  Subject to the provisions of the Plan, the Administrator is
authorized to:
 

(a)
Interpret the provisions of the Plan and all Stock Rights and to make all rules
and determinations which it deems necessary or advisable for the administration
of the Plan;

 

(b)
Determine which Employees, directors and Consultants shall be granted Stock
Rights;

 
6

--------------------------------------------------------------------------------

(c)
Determine the number of Shares for which a Stock Right or Stock Rights shall be
granted, provided however that the maximum amount of cash and Shares subject to
a Stock Right (calculated based on grant date fair value for financial reporting
purposes) granted in any calendar year to any individual non-employee director
shall not exceed $75,000 in the case of an incumbent director or $75,000 in the
case of a new director during his or her first year of service;

 

(d)
Specify the terms and conditions upon which a Stock Right or Stock Rights may be
granted;

 

(e)
Amend any term or condition of any outstanding Stock Right, provided that such
term or condition as amended is not prohibited by the Plan;

 

(f)
Determine and make any adjustments in the Performance Goals included in any
Performance-Based Awards in compliance with (d) above; and

 

(g)
Adopt any sub-plans applicable to residents of any specified jurisdiction as it
deems necessary or appropriate in order to comply with or take advantage of any
tax or other laws applicable to the Company, any Affiliate or to Participants or
to otherwise facilitate the administration of the Plan, which sub-plans may
include additional restrictions or conditions applicable to Stock Rights or
Shares issuable pursuant to a Stock Right; provided, however, that all such
interpretations, rules, determinations, terms and conditions shall be made and
prescribed in the context of potential tax consequences under Section 409A of
the Code and preserving the tax status under Section 422 of the Code of those
Options which are designated as ISOs.  The interpretation and construction by
the Administrator of any provisions of the Plan or of any Stock Right granted
under it shall be final, unless otherwise determined by the Board, if the
Administrator is the Committee.  In addition, if the Administrator is the
Committee, the Board may take any action under the Plan that would otherwise be
the responsibility of the Committee.

 
To the extent permitted under applicable law, the Board or the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any portion of its responsibilities
and powers to any other person selected by it in accordance with applicable law.
The Board or the Committee may revoke any such allocation or delegation at any
time.  Notwithstanding the foregoing, only the Board or the Committee shall be
authorized to grant, modify or otherwise delegate its duties with respect to a
Stock Right to any director of the Company or to any “officer” of the Company as
defined by Rule 16a-1 under the Exchange Act.
 
5.           ELIGIBILITY FOR PARTICIPATION.
 
The Administrator will, in its sole discretion, determine the Participants to
whom Stock Rights will be granted under the Plan; provided, however, that each
Participant must be an Employee, director or Consultant of the Company or of an
Affiliate at the time a Stock Right is granted.  Notwithstanding the foregoing,
the Administrator may authorize the grant of a Stock Right to a person not then
an Employee, director or Consultant of the Company or of an Affiliate; provided,
however, that the actual grant of such Stock Right shall be conditioned upon
such person becoming eligible to become a Participant at or prior to the time of
the execution of the Agreement evidencing such Stock Right.  ISOs may be granted
only to Employees who are deemed to be residents of the United States for tax
purposes.  Non‑Qualified Options, Stock Grants and Stock-Based Awards may be
granted to any Employee, director or Consultant of the Company or an Affiliate. 
The granting of any Stock Right to any individual shall neither entitle that
individual to, nor disqualify him or her from, participation in any other grant
of Stock Rights or any grant under any other benefit plan established by the
Company or any Affiliate for Employees, directors or Consultants.
 
7

--------------------------------------------------------------------------------

6.           TERMS AND CONDITIONS OF OPTIONS AND SARS.
 
Each Option shall be set forth in an Option Agreement, duly executed by the
Company and, to the extent required by law or requested by the Company, by the
Participant.  The Administrator may provide that Options be granted subject to
such terms and conditions, consistent with the terms and conditions specifically
required under this Plan, as the Administrator may deem appropriate including,
without limitation, subsequent approval by the shareholders of the Company of
this Plan or any amendments thereto.  The Option Agreements shall be subject to
at least the following terms and conditions:
 

(a)
Non‑Qualified Options:  Each Option intended to be a Non‑Qualified Option shall
be subject to the terms and conditions which the Administrator determines to be
appropriate and in the best interest of the Company, subject to the following
minimum standards for any such Non‑Qualified Option:

 


(i)
Exercise Price: Each Option Agreement shall state the exercise price (per share)
of the Shares covered by each Option, which exercise price shall be determined
by the Administrator and shall be at least equal to the Fair Market Value per
share of the Common Stock on the date of grant of the Option, except as
otherwise provided by the Administrator in the case of Substitute Awards or any
other revision or change to an Option that would not constitute a modification
of the Option for purposes of Sections 422 or 409A of the Code.

 


(ii)
Number of Shares: Each Option Agreement shall state the number of Shares to
which it pertains.

 


(iii)
Vesting:  Each Option Agreement shall state the date or dates on which it first
is exercisable and the date after which it may no longer be exercised, and may
provide that the Option rights accrue or become exercisable in installments over
a period of months or years, or upon the occurrence of certain performance
conditions or the attainment of stated goals or events, provided, however, that
notwithstanding any such date or dates, the Administrator may, in its sole
discretion, accelerate the date on which it is first exercisable at any time for
any reason.

 


(iv)
Term of Option:  Each Option shall terminate not more than ten (10) years from
the date of the grant or at such earlier time as the Option Agreement may
provide, provided, that if the such term would expire at a time when trading in
the Shares is prohibited by the Company’s insider trading policy (or
Company-imposed “blackout period”), then the term shall be automatically
extended until the 30th day following the expiration of such prohibition.

 
8

--------------------------------------------------------------------------------

(b)
ISOs:  Each Option intended to be an ISO shall be issued only to an Employee who
is deemed to be a resident of the United States for tax purposes, and shall be
subject to the following terms and conditions, with such additional restrictions
or changes as the Administrator determines are appropriate but not in conflict
with Section 422 of the Code and relevant regulations and rulings of the
Internal Revenue Service:

 


(i)
Minimum Standards:  The ISO shall meet the minimum standards required of
Non‑Qualified Options, as described in Section 6(a) above, except clause (i) and
(iv) thereunder.

 


(ii)
Exercise Price:  Immediately before the ISO is granted, if the Participant owns,
directly or by reason of the applicable attribution rules in Section 424(d) of
the Code and except as otherwise provided by the Administrator in the case of
any other revision or change to an Option (including with respect to Substitute
Awards) that would not constitute a modification of the Option for purposes of
Sections 422 of the Code:

 


A.
Ten percent (10%) or less of the total combined voting power of all classes of
stock of the Company or an Affiliate, the exercise price per share of the Shares
covered by each ISO shall not be less than one hundred percent (100%) of the
Fair Market Value per share of the Common Stock on the date of grant of the
Option; or

 


B.
More than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or an Affiliate, the exercise price per share of the Shares
covered by each ISO shall not be less than one hundred ten percent (110%) of the
Fair Market Value per share of the Common Stock on the date of grant of the
Option.

 


(iii)
Term of Option:  For Participants who own:

 


A.
Ten percent (10%) or less of the total combined voting power of all classes of
stock of the Company or an Affiliate, each ISO shall terminate not more than ten
(10) years from the date of the grant or at such earlier time as the Option
Agreement may provide; or

 


B.
More than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or an Affiliate, each ISO shall terminate not more than
five (5) years from the date of the grant or at such earlier time as the Option
Agreement may provide.

 

 (c)
Stock Appreciation Rights. Each SAR granted under the Plan shall be evidenced by
a SAR Agreement. Each SAR so granted shall be subject to the conditions set
forth in this Section 6, and to such other conditions not inconsistent with the
Plan as may be reflected in the applicable SAR Agreement. Any Option granted
under the Plan may include tandem SARs. The Administrator also may award SARs to
Participants independent of any Option.

 
9

--------------------------------------------------------------------------------

 
(i)
Strike price. Each SAR Agreement shall state the strike price (per share) of the
Shares covered by each SAR, which strike price shall be determined by the
Administrator and shall be at least equal to the Fair Market Value per share of
the Common Stock on the date of grant of the SAR, except as otherwise provided
by the Administrator in the case of Substitute Awards. Notwithstanding the
foregoing, a SAR granted in tandem with (or in substitution for) an Option
previously granted shall have a strike price equal to the exercise price of the
corresponding Option.




 
(ii)
Vesting and Expiration; Termination. A SAR granted in connection with an Option
shall become exercisable and shall expire according to the same vesting schedule
and expiration provisions as the corresponding Option. A SAR granted independent
of an Option shall vest and become exercisable in such manner and on such date
or dates or upon such event or events as determined by the Administrator
including, without limitation, Performance Goals; provided, however, that
notwithstanding any such vesting dates or events, the Administrator may, in its
sole discretion, accelerate the vesting of any SAR at any time and for any
reason. SARs shall expire upon a date determined by the Administrator, not to
exceed ten (10) years from the date of grant (the “SAR Period”); provided, that
if the SAR Period would expire at a time when trading in the Shares is
prohibited by the Company’s insider trading policy (or Company-imposed “blackout
period”), then the SAR Period shall be automatically extended until the 30th day
following the expiration of such prohibition.




 
(iii)
Method of Exercise. SARs which have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Agreement, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.



7.           TERMS AND CONDITIONS OF STOCK GRANTS.
 
Each Stock Grant to a Participant shall state the principal terms in an
Agreement duly executed by the Company and, to the extent required by law or
requested by the Company, by the Participant.  The Agreement shall be in a form
approved by the Administrator and shall contain terms and conditions which the
Administrator determines to be appropriate and in the best interest of the
Company, subject to the following minimum standards:
 

(a)
Each Agreement shall state the purchase price per share, if any, of the Shares
covered by each Stock Grant, which purchase price shall be determined by the
Administrator but shall not be less than the minimum consideration required by
the Delaware General Corporation Law, if any, on the date of the grant of the
Stock Grant;

 
10

--------------------------------------------------------------------------------

(b)
Each Agreement shall state the number of Shares to which the Stock Grant
pertains;

 

(c)
Each Agreement shall include the terms of any right of the Company to restrict
or reacquire the Shares subject to the Stock Grant, including the time period or
attainment of Performance Goals or such other performance criteria upon which
such rights shall accrue and the purchase price therefore, if any, provided,
however, that notwithstanding any such date or dates, the Administrator may, in
its sole discretion, accelerate the date on which it first vests at any time for
any reason; and

 

(d)
Participants holding Stock Grants will be entitled to receive all dividends and
other distributions paid with respect to such Shares, unless the Administrator
provides otherwise at the time the Stock Grant is made. If any such dividends or
distributions are paid in Shares, the Shares may, as determined by the
Administrator, be subject to the same restrictions on transferability and
forfeitability as the Stock Grant with respect to which they were paid.

 
8.          TERMS AND CONDITIONS OF OTHER STOCK-BASED AWARDS AND CASH-BASED
AWARDS.
 
The Administrator shall have the right to grant other Stock-Based Awards based
upon the Common Stock and other cash-based awards having such terms and
conditions as the Administrator may determine, including, without limitation,
the grant of Shares based upon certain conditions, the grant of securities
convertible into Shares and the grant of phantom stock awards or stock units,
provided, however, that notwithstanding any such date or dates, the
Administrator may, in its sole discretion, accelerate the date on which it first
vests at any time for any reason. The principal terms of each Stock-Based Award
shall be set forth in an Agreement, duly executed by the Company and, to the
extent required by law or requested by the Company, by the Participant.  The
Agreement shall be in a form approved by the Administrator and shall contain
terms and conditions which the Administrator determines to be appropriate and in
the best interest of the Company.  Each Agreement shall include the terms of any
right of the Company including the right to terminate the Stock-Based Award
without the issuance of Shares, the terms of any vesting conditions, Performance
Goals or events upon which Shares shall be issued, provided that dividends
(other than stock dividends to be issued pursuant to Section 25 of the Plan) or
dividend equivalents may accrue but shall not be paid prior to and may be paid
only to the extent that the Shares subject to the Stock-Based Award vest. The
principal terms of each cash-based award shall be evidenced in such form as the
Administrator may determine from time to time.
 
Participants holding other Stock-Based Awards will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless the
Administrator provides otherwise at the time the Stock-Based Award is made. If
any such dividends or distributions are paid in Shares, the Shares will be
subject to the same restrictions on transferability and forfeitability as the
Stock-Based Award with respect to which they were paid, unless otherwise
determined by the Administrator.


11

--------------------------------------------------------------------------------

The Company intends that the Plan and any Stock-Based Awards granted hereunder
be exempt from the application of Section 409A of the Code or meet the
requirements of Sections (2), (3) and (4) of subsection (a) of Section 409A of
the Code, to the extent applicable, and be operated in accordance with Section
409A so that any compensation deferred under any Stock-Based Award (and
applicable investment earnings) shall not be included in income under Section
409A of the Code.  Any ambiguities in the Plan shall be construed to effect the
intent as described in this Section 8.
 
9.           PERFORMANCE-BASED AWARDS.
 
The Administrator shall determine whether, with respect to a performance period,
the applicable Performance Goals have been met with respect to a given
Participant and, if they have, to so certify and ascertain the amount of the
applicable Performance-Based Award.  The number of Shares issued in respect of a
Performance-Based Award determined by the Administrator for a performance period
shall be paid to the Participant at such time as determined by the Administrator
in its sole discretion after the end of such performance period.  Participants
holding other performance-based awards will be entitled to receive all dividends
and other distributions paid with respect to such Shares, unless the
Administrator provides otherwise at the time the performance-based award is
made. Unless otherwise determined by the Administrator, if any such dividends or
distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Performance-Based
Award with respect to which they were paid.
 
10.         EXERCISE OF OPTIONS AND ISSUE OF SHARES; SETTLEMENT OF SARS.
 
An Option (or any part or installment thereof) shall be exercised by giving
written notice to the Company or its designee (in a form acceptable to the
Administrator, which may include electronic notice), together with provision for
payment of the aggregate exercise price in accordance with this Section for the
Shares as to which the Option is being exercised, and upon compliance with any
other condition(s) set forth in the Option Agreement.  Such notice shall be
signed by the person exercising the Option (which signature may be provided
electronically in a form acceptable to the Administrator), shall state the
number of Shares with respect to which the Option is being exercised and shall
contain any representation required by the Plan or the Option Agreement. 
Payment of the exercise price for the Shares as to which such Option is being
exercised shall be made (a) in United States dollars in cash or by check; or (b)
at the discretion of the Administrator, through delivery of shares of Common
Stock having a Fair Market Value equal as of the date of the exercise to the
aggregate cash exercise price for the number of Shares as to which the Option is
being exercised; or (c) at the discretion of the Administrator, by having the
Company retain from the Shares otherwise issuable upon exercise of the Option, a
number of Shares having a Fair Market Value equal as of the date of exercise to
the aggregate exercise price for the number of Shares as to which the Option is
being exercised; or (d) at the discretion of the Administrator, in accordance
with a cashless exercise program established with a securities brokerage firm,
and approved by the Administrator; or (e) at the discretion of the
Administrator, by any combination of (a), (b), (c) and (d) above or (f) at the
discretion of the Administrator, by payment of such other lawful consideration
as the Administrator may determine. Notwithstanding the foregoing, the
Administrator shall accept only such payment on exercise of an ISO as is
permitted by Section 422 of the Code.
 
12

--------------------------------------------------------------------------------

The Company shall then reasonably promptly deliver the Shares as to which such
Option was exercised to the Participant (or to the Participant’s Survivors, as
the case may be).  In determining what constitutes “reasonably promptly,” it is
expressly understood that the issuance and delivery of the Shares may be delayed
by the Company in order to comply with any law or regulation (including, without
limitation, state securities or “blue sky” laws) which requires the Company to
take any action with respect to the Shares prior to their issuance.  The Shares
shall, upon delivery, be fully paid, non-assessable Shares.
 
Upon the exercise of a SAR, the Company shall pay to the Participant an amount
equal to the number of shares subject to the SAR that is being exercised
multiplied by the excess of the Fair Market Value of one share of Common Stock
on the exercise date over the strike price, less an amount equal to any Federal,
state, local, and non-U.S. income, employment, and any other applicable taxes
required to be withheld. The Company shall pay such amount in cash, in shares of
Common Stock valued at Fair Market Value, or any combination thereof, as
determined by the Administrator. Any fractional shares of Common Stock shall be
settled in cash.
 
11.         PAYMENT IN CONNECTION WITH THE ISSUANCE OF STOCK GRANTS AND
STOCK-BASED AWARDS AND ISSUE OF SHARES.
 
Any Stock Grant or Stock-Based Award requiring payment of a purchase price for
the Shares as to which such Stock Grant or Stock-Based Award is being granted
shall be made (a) in United States dollars in cash or by check; or (b) at the
discretion of the Administrator, through delivery of shares of Common Stock and
having a Fair Market Value equal as of the date of payment to the purchase price
of the Stock Grant or Stock-Based Award; or (c) at the discretion of the
Administrator, by any combination of (a) and (b) above; or (d) at the discretion
of the Administrator, by payment of such other lawful consideration as the
Administrator may determine.
 
The Company shall, when required by the applicable Agreement, reasonably
promptly deliver the Shares as to which such Stock Grant or Stock-Based Award
was made to the Participant (or to the Participant’s Survivors, as the case may
be), subject to any escrow provision set forth in the applicable Agreement.  In
determining what constitutes “reasonably promptly,” it is expressly understood
that the issuance and delivery of the Shares may be delayed by the Company in
order to comply with any law or regulation (including, without limitation, state
securities or “blue sky” laws) which requires the Company to take any action
with respect to the Shares prior to their issuance.
 
12.         RIGHTS AS A SHAREHOLDER.
 
No Participant to whom a Stock Right has been granted shall have rights as a
shareholder with respect to any Shares covered by such Stock Right except after
due exercise of an Option or SAR for Shares or issuance of Shares as set forth
in any Agreement, tender of the aggregate exercise or purchase price, if any,
for the Shares being purchased and registration of the Shares in the Company’s
share register in the name of the Participant, and except as otherwise set forth
herein or in an Agreement with respect to dividends or dividend equivalents.
 
13

--------------------------------------------------------------------------------

13.         ASSIGNABILITY AND TRANSFERABILITY OF STOCK RIGHTS.
 
By its terms, a Stock Right granted to a Participant shall not be transferable
by the Participant other than (i) by will or by the laws of descent and
distribution, or (ii) as approved by the Administrator in its discretion and set
forth in the applicable Agreement, provided that no Stock Right may be
transferred by a Participant for value; provided, however, transfers
contemplated pursuant to a domestic relations order will not be deemed to be
transfers for value.  Notwithstanding the foregoing, an ISO transferred except
in compliance with clause (i) above shall no longer qualify as an ISO.  The
designation of a beneficiary of a Stock Right by a Participant, with the prior
approval of the Administrator and in such form as the Administrator shall
prescribe, shall not be deemed a transfer prohibited by this Section.  Except as
provided above, during the Participant’s lifetime, a Stock Right shall only be
exercisable by or issued to such Participant (or his or her legal
representative) and shall not be assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.  Any attempted transfer, assignment,
pledge, hypothecation or other disposition of any Stock Right or of any rights
granted thereunder contrary to the provisions of this Plan, or the levy of any
attachment or similar process upon a Stock Right, shall be null and void.
 
14.         EFFECT ON OPTIONS OR SARS OF TERMINATION OF SERVICE OTHER THAN FOR
CAUSE OR DEATH OR DISABILITY.
 
Except as otherwise provided in a Participant’s Option or SAR Agreement, in the
event of a termination of service (whether as an Employee, director or
Consultant) with the Company or an Affiliate before the Participant has
exercised an Option or SAR, the following rules apply:
 

(a)
A Participant who ceases to be an Employee, director or Consultant of the
Company or of an Affiliate (for any reason other than termination for Cause,
Disability, or death for which events there are special rules in Sections 15,
16, and 17, respectively), may exercise any Option or SAR granted to him or her
to the extent that the Option or SAR is exercisable on the date of such
termination of service, but only within such term as the Administrator has
designated in a Participant’s Option Agreement.

 

(b)
Except as provided in Subsection (c) below, or Section 16 or 17, in no event may
an Option intended to be an ISO be exercised later than three months after the
Participant’s termination of employment.

 

(c)
The provisions of this Section, and not the provisions of Section 16 or 17,
shall apply to a Participant who subsequently becomes Disabled or dies after the
termination of employment, director status or consultancy; provided, however, in
the case of a Participant’s Disability or death within three months after the
termination of employment, director status or consultancy, the Participant or
the Participant’s Survivors may exercise the Option or SAR within one year after
the date of the Participant’s termination of service, but in no event after the
date of expiration of the term of the Option or SAR, respectively.

 
14

--------------------------------------------------------------------------------

(d)
Notwithstanding anything herein to the contrary, if subsequent to a
Participant’s termination of employment, termination of director status or
termination of consultancy, but prior to the exercise of an Option or SAR, the
Administrator determines that, either prior or subsequent to the Participant’s
termination, the Participant engaged in conduct which would constitute Cause,
then such Participant shall forthwith cease to have any right to exercise any
Option or SAR.

 

(e)
A Participant to whom an Option or SAR has been granted under the Plan who is
absent from the Company or an Affiliate because of temporary disability (any
disability other than a Disability as defined in Section 1 hereof), or who is on
leave of absence for any purpose, shall not, during the period of any such
absence, be deemed, by virtue of such absence alone, to have terminated such
Participant’s employment, director status or consultancy with the Company or
with an Affiliate, except as the Administrator may otherwise expressly provide;
provided, however, that, for ISOs, any leave of absence granted by the
Administrator of greater than three months, unless pursuant to a contract or
statute that guarantees the right to reemployment, shall cause such ISO to
become a Non-Qualified Option on the date that is six months following the
commencement of such leave of absence.

 

(f)
Except as required by law or as set forth in a Participant’s Option or SAR
Agreement, Options or SARs granted under the Plan shall not be affected by any
change of a Participant’s status within or among the Company and any Affiliates,
so long as the Participant continues to be an Employee, director or Consultant
of the Company or any Affiliate.

 
15.         EFFECT ON OPTIONS OR SARS OF TERMINATION OF SERVICE FOR CAUSE.
 
Except as otherwise provided in a Participant’s Option or SAR Agreement, the
following rules apply if the Participant’s service (whether as an Employee,
director or Consultant) with the Company or an Affiliate is terminated for Cause
prior to the time that all his or her outstanding Options or SARs have been
exercised:
 

(a)
All outstanding and unexercised Options or SARs as of the time the Participant
is notified his or her service is terminated for Cause will immediately be
forfeited.

 

(b)
Cause is not limited to events which have occurred prior to a Participant’s
termination of service, nor is it necessary that the Administrator’s finding of
Cause occur prior to termination.  If the Administrator determines, subsequent
to a Participant’s termination of service but prior to the exercise of an Option
or SAR, that either prior or subsequent to the Participant’s termination the
Participant engaged in conduct which would constitute Cause, then the right to
exercise any Option or SAR is forfeited.

 
15

--------------------------------------------------------------------------------

16.         EFFECT ON OPTIONS OR SARS OF TERMINATION OF SERVICE FOR DISABILITY.
 
Except as otherwise provided in a Participant’s Option or SAR Agreement:
 

(a)
Except as otherwise provided in an Agreement, a Participant who ceases to be an
Employee, director or Consultant of the Company or of an Affiliate by reason of
Disability may exercise any Option or SAR granted to such Participant to the
extent that the Option or SAR has become exercisable but has not been exercised
on the date of the Participant’s termination of service due to Disability.

 

(b)
A Disabled Participant may exercise the Option or SAR only within the period
ending one year after the date of the Participant’s termination of service due
to Disability, notwithstanding that the Participant might have been able to
exercise the Option or SAR as to some or all of the Shares on a later date if
the Participant had not been terminated due to Disability and had continued to
be an Employee, director or Consultant or, if earlier, within the originally
prescribed term of the Option or SAR.

 

(c)
The Administrator shall make the determination both of whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such
determination).  If requested, the Participant shall be examined by a physician
selected or approved by the Administrator, the cost of which examination shall
be paid for by the Company.

 
17.         EFFECT ON OPTIONS OR SARS OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR
CONSULTANT.
 
Except as otherwise provided in a Participant’s Option or SAR Agreement:
 

(a)
Except as otherwise provided in an Agreement, in the event of the death of a
Participant while the Participant is an Employee, director or Consultant of the
Company or of an Affiliate, such Option or SAR may be exercised by the
Participant’s Survivors to the extent that the Option or SAR has become
exercisable but has not been exercised on the date of death.

 

(b)
If the Participant’s Survivors wish to exercise the Option or SAR, they must
take all necessary steps to exercise the Option or SAR within one year after the
date of death of such Participant, notwithstanding that the decedent might have
been able to exercise the Option or SAR as to some or all of the Shares on a
later date if he or she had not died and had continued to be an Employee,
director or Consultant or, if earlier, within the originally prescribed term of
the Option.

 
18.         EFFECT OF TERMINATION OF SERVICE ON UNACCEPTED STOCK GRANTS AND
STOCK-BASED AWARDS.
 
In the event of a termination of service (whether as an Employee, director or
Consultant) with the Company or an Affiliate for any reason before the
Participant has accepted a Stock Grant or a Stock-Based Award and paid the
purchase price, if required, such grant shall terminate.
 
16

--------------------------------------------------------------------------------

For purposes of this Section 18 and Section 19 below, a Participant to whom a
Stock Grant or a Stock-Based Award has been issued under the Plan who is absent
from work with the Company or with an Affiliate because of temporary disability
(any disability other than a Disability as defined in Section 1 hereof), or who
is on an approved leave of absence for any purpose, shall not, during the period
of any such absence, be deemed, by virtue of such absence alone, to have
terminated such Participant’s employment, director status or consultancy with
the Company or with an Affiliate, except as the Administrator may otherwise
expressly provide.
 


19.         EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS OF TERMINATION OF
SERVICE OTHER THAN FOR CAUSE, DEATH OR DISABILITY.
 
Except as otherwise provided in a Participant’s Agreement, in the event of a
termination of service for any reason (whether as an Employee, director or
Consultant), other than termination for Cause, death or Disability for which
there are special rules in Sections 20, 21, and 22 below, before all forfeiture
provisions or Company rights of repurchase shall have lapsed, then the Company
shall have the right to cancel or repurchase that number of Shares subject to a
Stock Grant or Stock-Based Award as to which the Company’s forfeiture or
repurchase rights have not lapsed.
 
20.         EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS OF TERMINATION OF
SERVICE FOR CAUSE.
 
Except as otherwise provided in a Participant’s Agreement, the following rules
apply if the Participant’s service (whether as an Employee, director or
Consultant) with the Company or an Affiliate is terminated for Cause:
 

(a)
All Shares subject to any Stock Grant or Stock-Based Award that remain subject
to forfeiture provisions or as to which the Company shall have a repurchase
right shall be immediately forfeited to the Company as of the time the
Participant is notified his or her service is terminated for Cause.

 

(b)
Cause is not limited to events which have occurred prior to a Participant’s
termination of service, nor is it necessary that the Administrator’s finding of
Cause occur prior to termination.  If the Administrator determines, subsequent
to a Participant’s termination of service, that either prior or subsequent to
the Participant’s termination the Participant engaged in conduct which would
constitute Cause, then all Shares subject to any Stock Grant or Stock-Based
Award that remained subject to forfeiture provisions or as to which the Company
had a repurchase right on the date of termination shall be immediately forfeited
to the Company.

 
21.         EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS OF TERMINATION OF
SERVICE FOR DISABILITY.
 
Except as otherwise provided in a Participant’s Agreement, if a Participant
ceases to be an Employee, director or Consultant of the Company or of an
Affiliate by reason of Disability, any Shares underlying such Stock Rights
subject to forfeiture provisions or the Company’s rights of repurchase have not
lapsed on the date of Disability, will be forfeited or subject to repurchase, as
applicable, upon such termination.

 
17

--------------------------------------------------------------------------------

The Administrator shall make the determination both as to whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such
determination).  If requested, the Participant shall be examined by a physician
selected or approved by the Administrator, the cost of which examination shall
be paid for by the Company.
 
22.         EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS OF DEATH WHILE AN
EMPLOYEE, DIRECTOR OR CONSULTANT.
 
Except as otherwise provided in a Participant’s Agreement, the following rules
apply in the event of the death of a Participant while the Participant is an
Employee, director or Consultant of the Company or of an Affiliate, , any Shares
underlying such Stock Rights subject to forfeiture provisions or the Company’s
rights of repurchase have not lapsed on the date of death, will be forfeited or
subject to repurchase, as applicable, upon such termination.
 
23.         PURCHASE FOR INVESTMENT.
 
Unless the offering and sale of the Shares shall have been effectively
registered under the Securities Act, the Company shall be under no obligation to
issue Shares under the Plan unless and until the following conditions have been
fulfilled:
 

(a)
The person who receives a Stock Right shall warrant to the Company, prior to the
receipt of Shares, that such person is acquiring such Shares for his or her own
account, for investment, and not with a view to, or for sale in connection with,
the distribution of any such Shares, in which event the person acquiring such
Shares shall be bound by the provisions of the following legend (or a legend in
substantially similar form) which shall be endorsed upon the certificate
evidencing the Shares issued pursuant to such exercise or such grant of a Stock
Right:

 
“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws.”
 

(b)
At the discretion of the Administrator, the Company shall have received an
opinion of its counsel that the Shares may be issued in compliance with the
Securities Act without registration thereunder.

 
18

--------------------------------------------------------------------------------

24.         DISSOLUTION OR LIQUIDATION OF THE COMPANY.
 
Upon the dissolution or liquidation of the Company, all Options granted under
this Plan which as of such date shall not have been exercised and all Stock
Grants and Stock-Based Awards which have not been accepted, to the extent
required under the applicable Agreement, will terminate and become null and
void; provided, however, that if the rights of a Participant or a Participant’s
Survivors have not otherwise terminated and expired, the Participant or the
Participant’s Survivors will have the right immediately prior to such
dissolution or liquidation to exercise or accept any Stock Right to the extent
that the Stock Right is exercisable or subject to acceptance as of the date
immediately prior to such dissolution or liquidation.  Upon the dissolution or
liquidation of the Company, any outstanding Stock-Based Awards shall immediately
terminate unless otherwise determined by the Administrator or specifically
provided in the applicable Agreement.
 
25.         ADJUSTMENTS.
 
Upon the occurrence of any of the following events, a Participant’s rights with
respect to any Stock Right granted to him or her hereunder shall be adjusted as
hereinafter provided, unless otherwise specifically provided in a Participant’s
Agreement.
 

(a)
Stock Dividends and Stock Splits.  If (i) the shares of Common Stock shall be
subdivided or combined into a greater or smaller number of shares or if the
Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, or (ii) additional shares or new or different shares
or other securities of the Company or other non-cash assets are distributed with
respect to such shares of Common Stock, each Stock Right and the number of
shares of Common Stock deliverable thereunder shall be appropriately increased
or decreased proportionately, and appropriate adjustments shall be made
including, in the exercise, strike or purchase price per share and, as
determined by the Administrator in its sole discretion, in the Performance Goals
applicable to outstanding Performance-Based Awards to reflect such events.  The
number of Shares subject to the limitations in Section 3(a) and 4(c) shall also
be proportionately adjusted upon the occurrence of such events.

 

(b)
Corporate Transactions.

 
In the event that the Company is subject to a Corporate Transaction, including a
Change in Control, outstanding Stock Rights acquired under the Plan shall be
subject to the agreement evidencing the Corporate Transaction, which need not
treat all outstanding Stock Rights in an identical manner (including different
Stock Rights held by the same Participant). Such agreement, without the
Participant’s consent, shall provide for one or more of the following with
respect to all outstanding Stock Rights as of the effective date of such
Corporate Transaction:
 
(i) The continuation of an outstanding Stock Right by the Company (if the
Company is the successor entity).
 
(ii) The assumption of an outstanding Stock Right by the successor or acquiring
entity (if any) of such Corporate Transaction (or by its parents, if any), which
assumption will be binding on all selected Participants; provided that the
exercise price or strike price and the number and nature of shares issuable upon
exercise of any Option or SAR, or any award that is subject to Section 409A of
the Code, will be adjusted appropriately pursuant to Section 424(a) of the Code
and/or Section 409A of the Code, as applicable.
 
19

--------------------------------------------------------------------------------

(iii) The substitution by the successor or acquiring entity in such Corporate
Transaction (or by its parents, if any) of equivalent awards with substantially
the same terms for such outstanding Stock Rights (except that the exercise price
or strike price and the number and nature of shares issuable upon exercise of
any Option or SAR, respectively, or any award that is subject to Section 409A of
the Code, will be adjusted appropriately pursuant to Section 424(a) of the Code
and/or Section 409A of the Code, as applicable).
 
(iv) The full or partial acceleration of exercisability or vesting and
accelerated expiration of an outstanding Stock Right and lapse of the Company’s
right to repurchase or re-acquire shares acquired under a Stock Right or lapse
of forfeiture rights with respect to shares acquired under a Stock Right.
 
(v) The settlement of such outstanding Stock Right (whether or not then vested
or exercisable) in cash, cash equivalents, or securities of the successor entity
(or its parent, if any) with a Fair Market Value equal to the required amount
per Share provided in the definitive agreement evidencing the Corporate
Transaction, as determined by the Committee in its sole discretion, followed by
the cancellation of such Stock Rights; provided however, that such Stock Right
may be cancelled without consideration if such Stock Right has no value, as
determined by the Committee in its sole discretion (which will include, but not
be limited, to situations where the per Share exercise price of an Option or the
per Share strike price of an SAR exceeds the required amount per Share provided
in the definitive agreement evidencing the Corporate Transaction). Subject to
compliance with Section 409A of the Code, such payment may be made in
installments and may be deferred until the date or dates the Stock Right would
have become exercisable or vested. Such payment may be subject to vesting based
on the Participant’s continuous service status. For purposes of this paragraph,
the Fair Market Value of any security shall be determined without regard to any
vesting conditions that may apply to such security.
 
The Board shall have full power and authority to assign the Company’s right to
repurchase or re-acquire or forfeiture rights to such successor or acquiring
corporation. In addition, in the event such successor or acquiring corporation
(if any) refuses to assume, convert, replace or substitute Stock Rights, as
provided above, pursuant to a Corporate Transaction, the Committee will notify
the Participant in writing or electronically that such Stock Right will be
exercisable (to the extent vested and exercisable pursuant to its terms) for a
period of time determined by the Committee in its sole discretion, and such
Stock Right will terminate upon the expiration of such period.
 

 (c)
Recapitalization or Reorganization.  In the event of a recapitalization or
reorganization of the Company other than a Corporate Transaction pursuant to
which securities of the Company or of another corporation are issued with
respect to the outstanding shares of Common Stock, a Participant upon exercising
an Option or SAR or accepting a Stock Grant after the recapitalization or
reorganization shall be entitled to receive for the price paid upon such
exercise or acceptance if any, the number of replacement securities which would
have been received by the Participant in the recapitalization or reorganization
of the Company if such Option or SAR had been exercised or Stock Grant accepted
prior to such recapitalization or reorganization.

 
20

--------------------------------------------------------------------------------

(d)
Adjustments to Stock-Based Awards.  Upon the happening of any of the events
described in Subsections (a), (b) or (c) above, any outstanding Stock-Based
Award shall be appropriately adjusted to reflect the events described in such
Subsections.  The Administrator or the Successor Board shall determine the
specific adjustments to be made under this Section 25, including, but not
limited to the effect of any, Corporate Transaction and Change in Control and,
subject to Section 4, its determination shall be conclusive.

 

 (e)
Assumption of Awards by the Company. The Company, from time to time, may
substitute or assume outstanding awards granted by another company, whether in
connection with an acquisition of such other company or otherwise, by either (a)
granting a Stock Right under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to a Stock Right granted under
this Plan (a “Substitute Award”). Such substitution or assumption will be
permissible if the holder of the Substitute Award would have been eligible to be
granted a Stock Right under this Plan if the other company had applied the rules
of this Plan to such grant. The exercise price and the number and nature of
Shares issuable upon exercise or settlement of any such Substitute Award will be
adjusted appropriately pursuant to Section 424(a) of the Code and/or Section
409A of the Code, as applicable.

 
26.         ISSUANCES OF SECURITIES.
 
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares subject to Stock Rights.  Except as expressly
provided herein, no adjustments shall be made for dividends paid in cash or in
property (including without limitation, securities) of the Company prior to any
issuance of Shares pursuant to a Stock Right.
 
27.         FRACTIONAL SHARES.
 
No fractional shares shall be issued under the Plan and the person exercising a
Stock Right shall receive from the Company cash in lieu of such fractional
shares equal to the Fair Market Value thereof.
 
28.          WITHHOLDING.
 
In the event that any federal, state, or local income taxes, employment taxes,
Federal Insurance Contributions Act withholdings or other amounts are required
by applicable law or governmental regulation to be withheld from the
Participant’s salary, wages or other remuneration in connection with the
issuance of a Stock Right or Shares under the Plan or for any other reason
required by law, the Company may withhold from the Participant’s compensation,
if any, or may require that the Participant advance in cash to the Company, or
to any Affiliate of the Company which employs or employed the Participant, up to
the statutory maximum amount of such withholdings unless a different withholding
arrangement, including the use of shares of the Company’s Common Stock is
authorized by the Administrator (and permitted by law).  For purposes hereof,
the fair market value of the shares withheld for purposes of payroll withholding
shall be determined in the manner set forth under the definition of Fair Market
Value provided in Section 1 above, as of the most recent practicable date prior
to the date of exercise.  If the Fair Market Value of the shares withheld is
less than the amount of payroll withholdings required, the Participant may be
required to advance the difference in cash to the Company or the Affiliate
employer.   Any determination made by the Committee to allow a Participant who
is subject to Rule 16b-3 to pay taxes with shares of Common Stock through net
settlement or previously owned shares shall be approved by either a committee
made up of solely two or more Qualified Members or the full Board.
 
21

--------------------------------------------------------------------------------

29.         NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION.
 
Each Employee who receives an ISO must agree to notify the Company in writing
immediately after the Employee makes a Disqualifying Disposition of any Shares
acquired pursuant to the exercise of an ISO.  A “Disqualifying Disposition” is
defined in Section 424(c) of the Code and includes any disposition (including
any sale or gift) of such Shares before the later of (a) two years after the
date the Employee was granted the ISO, or (b) one year after the date the
Employee acquired Shares by exercising the ISO, except as otherwise provided in
Section 424(c) of the Code.  If the Employee has died before such Shares are
sold, these holding period requirements do not apply and no Disqualifying
Disposition can occur thereafter.
 
30.          TERMINATION OF THE PLAN.
 
The Plan will terminate on February 6, 2030 the date which is ten years from the
earlier of the date of its adoption by the Board and the date of its approval by
the shareholders of the Company.  The Plan may be terminated at an earlier date
by vote of the shareholders or the Board of the Company; provided, however, that
any such earlier termination shall not affect any Agreements executed prior to
the effective date of such termination.  Termination of the Plan shall not
affect any Stock Rights theretofore granted.
 
31.          AMENDMENT OF THE PLAN AND AGREEMENTS.
 
The Plan may be amended by the shareholders of the Company.  The Plan may also
be amended by the Administrator; provided that any amendment approved by the
Administrator which the Administrator determines is of a scope that requires
shareholder approval shall be subject to obtaining such shareholder approval
including, without limitation, to the extent necessary to qualify any or all
outstanding Stock Rights granted under the Plan or Stock Rights to be granted
under the Plan for favorable federal income tax treatment as may be afforded
ISOs under Section 422 of the Code and to the extent necessary to qualify the
Shares issuable under the Plan for listing on any national securities exchange
or quotation in any national automated quotation system of securities dealers. 
Other than as set forth in Section 25 of the Plan, the Administrator may not,
without shareholder approval, reduce the exercise price of an Option or SAR or
cancel any outstanding Option or SAR in exchange for a replacement option or SAR
having a lower exercise price, any Stock Grant, any other Stock-Based Award or
for cash. In addition, the Administrator may not take any other action that is
considered a direct or indirect “repricing” for purposes of the shareholder
approval rules of the applicable securities exchange or inter-dealer quotation
system on which the Shares are listed, including any other action that is
treated as a repricing under generally accepted accounting principles.  Any
modification or amendment of the Plan shall not, without the consent of a
Participant, adversely affect his or her rights under a Stock Right previously
granted to him or her, unless such amendment is required by applicable law or
necessary to preserve the economic value of such Stock Right.  With the consent
of the Participant affected, the Administrator may amend outstanding Agreements
in a manner which may be adverse to the Participant but which is not
inconsistent with the Plan.  In the discretion of the Administrator, outstanding
Agreements may be amended by the Administrator in a manner which is not adverse
to the Participant.  Nothing in this Section 31 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 25.


22

--------------------------------------------------------------------------------

32.          EMPLOYMENT OR OTHER RELATIONSHIP.
 
Nothing in this Plan or any Agreement shall be deemed to prevent the Company or
an Affiliate from terminating the employment, consultancy or director status of
a Participant, nor to prevent a Participant from terminating his or her own
employment, consultancy or director status or to give any Participant a right to
be retained in employment or other service by the Company or any Affiliate for
any period of time.
 
33.         SECTION 409A.
 
If a Participant is a “specified employee” as defined in Section 409A of the
Code (and as applied according to procedures of the Company and its Affiliates)
as of his “separation from service” (as such term is defined in Treasury
Regulation § 1.409A-1(h)), to the extent any payment under this Plan or pursuant
to the grant of a Stock-Based Award constitutes deferred compensation (after
taking into account any applicable exemptions from Section 409A of the Code),
and to the extent required by Section 409A of the Code, no payments due under
this Plan or pursuant to a Stock-Based Award may be made until the earlier of:
(i) the first day of the seventh month following the Participant’s separation
from service, or (ii) the Participant’s date of death; provided, however, that
any payments delayed during this six-month period shall be paid in the aggregate
in a lump sum, without interest, on the first day of the seventh month following
the Participant’s separation from service.
 
The Administrator shall administer the Plan with a view toward ensuring that
Stock Rights under the Plan that are subject to Section 409A of the Code comply
with the requirements thereof and that Options under the Plan be exempt from the
requirements of Section 409A of the Code, but neither the Administrator nor any
member of the Board, nor the Company nor any of its Affiliates, nor any other
person acting hereunder on behalf of the Company, the Administrator or the Board
shall be liable to a Participant or any Survivor by reason of the acceleration
of any income, or the imposition of any additional tax or penalty, with respect
to a Stock Right, whether by reason of a failure to satisfy the requirements of
Section 409A of the Code or otherwise.
 
34.         INDEMNITY.
 
Neither the Board nor the Administrator, nor any members of either, nor any
employees of the Company or any parent, subsidiary, or other Affiliate, shall be
liable for any act, omission, interpretation, construction or determination made
in good faith in connection with their responsibilities with respect to this
Plan, and the Company hereby agrees to indemnify the members of the Board, the
members of the Committee, and the employees of the Company and its parent or
subsidiaries in respect of any claim, loss, damage, or expense (including
reasonable counsel fees) arising from any such act, omission, interpretation,
construction or determination to the full extent permitted by law.
 
23

--------------------------------------------------------------------------------

35.         CLAWBACK/RECOVERY POLICY.
 
All Stock Rights granted under the Plan will be subject to clawback or
recoupment under any clawback or recoupment policy adopted by the Board or the
Committee or required by applicable law during the term of Participant’s
employment or other service with the Company that is applicable to Employees,
directors or Consultants of the Company. In addition, the Administrator may
impose such other clawback, recovery or recoupment provisions in an Agreement as
the Administrator determines necessary or appropriate. No recovery of
compensation under such a clawback or recoupment policy will be an event giving
rise to a right to voluntarily terminate employment upon a “resignation for good
reason,” or for a “constructive termination” or any similar term under any plan
or agreement with the Company.
 
36.         GOVERNING LAW.
 
This Plan shall be construed and enforced in accordance with the law of the
State of Delaware.
 


24

--------------------------------------------------------------------------------